                   Case 1:20-cv-02031-JSR Document 78 Filed 08/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF WARREN POLICE AND FIRE                                 No. 1:20-cv-02031-JSR
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,
Individually and On Behalf of All Others Similarly
Situated,

                    Plaintiff,

        vs.

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

                   Defendants.



                             [PROPOSED] CIVIL CASE MANAGEMENT PLAN

                          This Court requires that this case shall be ready for trial on
                                              February 22, 2021.

   After consultation with counsel for the parties, the following Case Management Plan is adopted.
   This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil
   Procedure.

   A.         The case is to be tried to a jury.

   B.         Defendants shall file their Answer to the Consolidated Amended Class Action Complaint
              (ECF 57) by August 28, 2020.

   C.         Joinder of additional parties must be accomplished by September 23, 2020.

   D.         Amended pleadings may be filed without leave of Court until October 8, 2020.

   E.         Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

              1.       Initial Disclosures: Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) must be
                       served by August 24, 2020.

              2.       Documents. First request for production of documents, if any, must be served by
                       August 26, 2020. Further document requests may be served as required, but no
                       document request may be served later than 30 days prior to the date of the close of
     Case 1:20-cv-02031-JSR Document 78 Filed 08/19/20 Page 2 of 3




         discovery as set forth in item 7 below. The parties shall substantially complete
         document productions by October 16, 2020, except Lead Plaintiff shall complete
         its production of documents for class certification by October 6, 2020, and
         documents shall be produced on a rolling basis.

3.       Interrogatories. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules
         of the Southern District of New York must be served no later than 30 days prior to
         the date of the close of fact discovery. No other interrogatories are permitted
         except upon prior express permission of Judge Rakoff. No Rule 33.3(a)
         interrogatories need be served with respect to disclosures automatically required
         by Fed. R. Civ. P. 26(a).

4.       Experts. Every party-proponent of a claim (including any counterclaim, cross-
         claim, or third-party claim) that intends to offer expert testimony in respect of
         such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by
         December 11, 2020 and shall disclose the type of any such expert by November
         11, 2020. Every party-opponent of such claim that intends to offer expert
         testimony in opposition to such claim must make the disclosures required by Fed.
         R. Civ. P. 26(a)(2) by December 30, 2020 and shall disclose the type of any such
         expert by November 30, 2020. Rebuttal expert reports shall be submitted by
         January 13, 2021. No expert testimony (whether designated as “rebuttal” or
         otherwise) will be permitted by other experts or beyond the scope of the opinions
         covered by the aforesaid disclosures except upon prior express permission of the
         Court, application for which must be made no later than 10 days after the date
         specified in the immediately preceding sentence. All experts may be deposed, but
         such depositions must occur within the time limit for all depositions set forth
         below.

5.       Depositions. All depositions (including any expert depositions, see item 4 above)
         must be completed by January 19, 2021. Unless counsel agree otherwise or the
         Court so orders, depositions shall not commence until all parties have completed
         the initial disclosures required by Fed. R. Civ. P. 26(a)(1) or until four weeks
         from the date of this Order, whichever is earlier. Depositions shall proceed
         concurrently, with no party having priority, and no deposition shall extend beyond
         one business day without prior leave of the Court. Fact depositions shall be
         completed by December 4, 2020 and expert depositions shall be completed by
         January 19, 2021.

6.       Requests to Admit. Requests to Admit, if any, must be served no later than 30
         days prior to the date of the close of fact discovery.

7.       All discovery is to be completed by January 19, 2021. Interim deadlines for
         items 1–6 above may be extended by the parties on consent without application to
         the Court, provided the parties are certain they can still meet the discovery
         completion date of January 19, 2021. The discovery completion date may be
         adjourned only upon a showing to the Court of extraordinary circumstances, and
         may not be extended on consent.
         Case 1:20-cv-02031-JSR Document 78 Filed 08/19/20 Page 3 of 3




F.   Class Certification:

     1. Lead Plaintiff shall file its motion for class certification and serve supporting expert
        reports, if any, by October 6, 2020. The deadline for Defendants to take depositions
        of Lead Plaintiff related to class certification and any expert supporting class
        certification is October 23, 2020.

     2. Defendants shall file their opposition and serve supporting expert reports, if any, by
        November 3, 2020.

     3. All class certification discovery and depositions shall be completed by November 20,
        2020.

     4. Lead Plaintiff shall file its reply by November 24, 2020.

G.   Post-discovery summary judgment motions and any Daubert motions in the form
     prescribed by the Court’s Individual Rules of Practice may be brought on without further
     consultation with the Court provided that a Notice of any such motion, in the form
     specified in the Court’s Individual Rules of Practice, is filed no later than one week
     following the close-of-discovery date (item E-7 above) and provided that the moving
     papers are served by January 25, 2021, answering papers by February 8, 2021, and
     reply papers by February 15, 2021 [the last of these days being no later than six weeks
     following the close of discovery]. Each party must file its respective papers with the
     Clerk of the Court on the same date that such papers are served. Additionally, on the
     same date that any papers are served and filed, counsel filing and serving the papers must
     arrange to deliver courtesy non-electronic hard copies to the Courthouse for delivery to
     Chambers.

H.   A final pre-trial conference, as well as oral argument on any post-discovery summary
     judgment and/or Daubert motions, shall be held on ________________ [date to be
     inserted by the Court], at which time the Court shall set a firm trial date. The timing and
     other requirements for the Joint Pretrial Order and/or other pre-trial submissions shall be
     governed by the Court’s Individual Rules of Practice.

I.   All motions and applications shall be governed by Judge Rakoff’s Individual Rules of
     Practice. Counsel shall promptly familiarize themselves with all of the Court’s Individual
     Rules, as well as with the Local Rules for the United States District Court for the
     Southern District of New York.


     SO ORDERED.
                                           ______________________________
                                                    JED S. RAKOFF
                                                       U.S.D.J.
DATED:       New York, New York


     ___________________________.
